Citation Nr: 1210361	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a kidney disability, claimed as secondary to Scheuermann's disease with secondary herniated nucleus pulposus (HNP). 

2.  Entitlement to service connection for a urinary tract disability, claimed as secondary to Scheuermann's disease with secondary HNP.

3.  Entitlement to service connection for a cognitive disorder, claimed as secondary to medication prescribed for Scheuermann's disease with secondary HNP.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kristina Vasold, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's Scheuermann's disease and denied the claims of secondary service connection for kidney, urinary tract, and bilateral lower extremity neurological disabilities.  An interim, September 2009, rating decision increased the rating for Scheuermann's disease to 40 percent, effective October 23, 2006 (the date of claim for increase).  The appeal is also from an April 2010 rating decision which denied entitlement to TDIU.  In November 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

A February 2011 Board decision denied a rating in excess of 40 percent for Scheuermann's disease with secondary HNP and also denied secondary service connection for bilateral lower extremity neurological disability, and remanded for further development claims of secondary service connection for kidney and urinary tract disabilities and for a TDIU rating.  After the SOC in the matter of entitlement to TDIU was issued, the Veteran requested a Travel Board hearing in such matter.  The request was accompanied by a letter from the Veteran's attorney who requested a videoconference hearing.  In September 2011, another hearing was held before the undersigned (a transcript of the hearing is associated with the claims file).  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.  As explained further below, the claim of service connection for a cognitive disorder was raised at the September 2011 videoconference hearing.  

When this case was before the Board in February 2011, the Veteran was unrepresented (he indicated in November 2010 that he had dismissed his attorney); in April 2011, the RO received a VA Form 21-22a, appointing the attorney listed on page 1 to represent him.

The appeal is REMANDED to the RO.  VA will notify the appellant if any action on his part is required.


REMAND

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.

At various times during the appeal period (including with his October 2006 claim), the Veteran submitted copies of a June 2004 SSA decision awarding him disability benefits.  The award letter includes a list of exhibits showing that, in addition to VA medical records, the Veteran was afforded a Residual Functional Capacity Assessment-Physical (by DDS examiner) on July 1, 2003 and a consultative examination by C.J., M.D., on June 13, 2003.  The list of exhibits also shows that SSA considered medical records from I.L., M.D dated from July 30, 2001 to March 24, 2003.  A review of the SSA decision found that the examination report by Dr. C.J. includes comment on the Veteran's kidney and cognitive complaints.  (See SSA decision, p. 5)  While the record shows that the medical records underlying the SSA award were sought, and SSA advised that they were unavailable because they were destroyed, there is no indication in the claims file of an attempt to secure such records from the medical providers themselves.  Presumably, when the providers submitted copies of records to SSA they kept originals for themselves.   As such records appear to be relevant, they must be secured, if available.  

The Veteran's statements/argument at the September 2011 videoconference hearing are construed as a new claim seeking service-connection for a cognitive disorder as secondary to medication prescribed for Scheuermann's disease with secondary HNP.  Such claim has not been adjudicated by the RO, and the Board does not have jurisdiction in such matter, and will not have jurisdiction unless the RO denies such claim and the Veteran then perfects an appeal of such denial.  However, it is inextricably intertwined with the TDIU claim, and must be developed and addressed.  

The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that when evidence (to include identifying information and releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the necessary releases from the Veteran and secure from the medical providers listed in the list of exhibits associated with the SSA award the medical records considered in connection with that award, but not yet secured for the record.  If such records are unavailable, the reason for their unavailability must be established.  If a provider does not respond to the RO's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that private records are received. 
2.  The RO should provide the Veteran VCAA mandated notice in connection with his claim of service-connection for a cognitive disorder as secondary to medication prescribed for Scheuermann's disease with secondary HNP.  He should have opportunity to respond.  The RO should assist him in developing the record pertaining to such claim and then adjudicate the claim.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate SOC in the matter.  If he perfects an appeal in the matter, it should be returned to the Board.

3.  The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

